DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 directed to a group that was non-elected without traverse. Accordingly, claims 1-4 have been cancelled.

Allowable Subject Matter
Claims 5, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claims 5 and 9:
washing a rear surface of the silicon wafer;
depositing a rear aluminum oxide film on the rear surface of the silicon wafer; depositing a rear silicon nitride film on the rear surface of the silicon wafer;
forming a plurality of laser grooving regions by performing laser grooving in the rear surface of the silicon wafer, through the rear silicon nitride film and the rear aluminum oxide film and then to the silicon wafer;
printing rear electrode paste on the rear surface of the silicon wafer, and baking the silicon wafer;

…
wherein the washing the rear surface of the silicon wafer includes the claimed steps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826